DETAILED ACTION
Claim Objections
Claims 3 and 13 are objected to because of the following informalities:
In claims 3 and 13, “epoxy soil oil” should be “epoxy soy oil.”

Allowable Subject Matter
Claims 1-2, 4-12, and 14-20 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:
US 2018/0021809 A1 is considered close prior art and discloses a polyvinyl chloride plastisol layer.
However, the prior art, taken alone or in combination, fails to teach or suggest the methods claimed in claims 1 and 11, specifically cooling the liquid plastisol to a first temperature below -15 degrees C, heating the substrate to a second temperature at least 55 degrees above the first temperature, and curing at a third temperature above the second temperature or less than 150 degrees C, together in combination with the other limitations of claims 1 and 11.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H. LEE whose telephone number is (571)270-7711. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL H LEE/               Primary Examiner, Art Unit 1746